Order entered in the Supreme Court, Bronx County, on January 30, 1974 granting petition directing advance payment in condemnation to first mortgagee and denying the second mortgagee’s cross motion for a reduction thereof, unanimously affirmed, without costs or disbursements. We find the cross application of Helen Margólis, as second mortgagee, which seeks (1) to contest the allocation by the city to the damage parcel; (2) to have the first *724mortgage declared usurious or, in the absence thereof, if found to be valid, reformed so as to reflect its lower true value, with, a recalculation of interest charges thereon; and (3) to have cancelled all penalty charges for defaults in payment, to be without merit. Moreover, in the absence of fraud or circumstances giving rise to an estoppel, we find the petitioner, Tremont Savings & Loan Association, as assignee of the first mortgage, entitled to the aforesaid advance payment, less the amount of any prior liens. The record does not contain any notice of appeal by Mr. Sidney K. Margolis, the receiver in foreclosure of the second mortgage. The purported appeal by him must, therefore, be unanimously dismissed, without costs and without disbursements. Concur—Stevens, P. J., Markewich, Kupferman, Capozzoli and Nunez, JJ.